Citation Nr: 0333382	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  98-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 
percent disabling.  

2.	Entitlement to a total disability rating based upon 
individual unemployability.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On November 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Additionally, the Board notes that you appointed R. Edward 
Bates, Attorney-At-Law, to represent you before the 
Department of Veterans Affairs (VA).  However, VA has revoked 
Mr. Bates' authority to represent VA claimants, effective 
July 28, 2003.  This means that the Board of Veterans' 
Appeals, as well as other VA organizations, can no longer 
recognize Mr. Bates as your representative.  On remand, the 
RO must provide you with an opportunity to appoint another 
representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to have a psychiatric 
examination to show the current severity of his post-
traumatic stress disorder (PTSD).  Send the claims 
folder to the examiner for review.
a.	The examiner should assign a Global Assessment of 
Functioning (GAF) score consistent with the 
American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should render a 
medical opinion as to which symptoms and what 
social and occupational impairment are attributable 
to the service-connected PTSD as opposed to any 
nonservice-connected condition(s) (i.e., a seizure 
disorder, major depressive disorder, organic brain 
syndrome, personality changes due to closed head 
injury, and/or any other disorder identified upon 
examination).  If it is impossible to distinguish 
the symptomatology and/or social and occupational 
impairment due to the nonservice-connected 
condition(s), the examiner should so indicate.
b.	The examiner should also render an opinion as to 
whether the veteran's PTSD alone causes him to be 
unable to obtain or retain employment.  In this 
respect, the examiner's attention is directed to 
the 1999 VA examination report and social worker's 
report, as well as the records from the Social 
Security Administration concerning impaired 
employment capability due to organic brain syndrome 
caused by a serious motor vehicle accident in 1983.  
2.	The RO should inform the appellant that he must appoint 
a representative, other than R. Edward Bates, Attorney-
at Law, if he wishes to be represented before VA.  An 
appropriate period of time should be provided for a 
response.  The RO should provide the appellant with 
blank copies of the VA forms that are used to appoint a 
Veterans Service Organization or an individual as the 
authorized VA representative.  
3.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





